Salinger, J.
(dissenting). I. Defendant did not ask for a directed verdict, and seems to concede there was enough evidence to warrant submission to a jury. But he urges that the jury exercised its proper function improperly, by returning a verdict which is contrary to and *1330not sufficiently .sustained by the evidence, and, therefore, is the result of passion and prejudice. There is reason, to believe the majority is holding that such a complaint cannot be entertained, unless the insufficiency of the evidence amounts to such absence of evidence as warrants a directed verdict. This is a misconception. It is settled that, tho.ugh the right to claim a directed verdict does not exist, or has been lost, yet the right remains to insist, on motion for new trial, that the evidence does not sustain the verdict. Heiman v. Felder, 178 Iowa 740, 748; Hanson v. Hough, 177 Iowa 93, at 101. Indeed, if the rule were otherwise, some statutes would have no room to operate. The legislature, well knowing that no motion for new trial was needed to test the propriety of overruling a motion to direct verdict, yet enacted statutes demanding motion for new trial, in order to challenge the sufficiency of the evidence to sustain the verdict returned, and it provided an appeal, where such a motion was overruled. This must mean 'that, though there was enough evidence to warrant a submission, there might be appellate review on whether, though there was not literally an absence of evidence, it was, nevertheless, so weak and contradictory as to- indicate that the verdict rests on an unsound basis — on an improper weighing of evidence. • The defendant may, in anticipation that the evidence will be fairly dealt with, say, in effect, that there is enough evidence to send the case to the jury, and yet complain when the event shows it was not so dealt with. If it transpire that the verdict rests on nothing but evasive, unreasonable, and unnatural testimony of the party having the burden, the appellate court should interfere though it may not be said there is a literal absence of evidence. Such unnatural testimony is not aided because the defendant denies, and his denial does not make the “conflict” which prevents our interference. And this case should be ruled by decisions such as Chicago Cottage Organ *1331Co. v. Caldwell, 94 Iowa 584; Eastman v. Miller, 113 Iowa 404; and Williams v. Budgett, 186 Iowa 196. In tbe last-named case, there was no motion for a directed verdict. The sole complaint was that the verdict should not stand, because it rested on the testimony of the plaintiff in what was a suit for debauchment, and that her testimony was unnatural and self-contradicting. The appellee argued against the claim that the plaintiff had told “a disconnected and self-contradictory story,” by saying that her testimony “was sufficiently well connected and uncontra-dicted as to convince twelve fair-minded and unprejudiced men that she- was telling the truth in the matter, which shows conclusively that the verdict was supported by sufficient evidence to warrant the finding.” We said that this amounted to an assertion “that, when a complaint is made on appeal that the evidence is. of such a nature as that the verdict is unwarranted, a sufficient answer to such an attack upon the verdict is made by the fact that the verdict was rendered; that this position quite eliminates all appellate consideration of the assignment that a verdict lacks sufficient support;” that, under it, “the existence of the verdict would preclude inquiry into whether it should exist, and that appellee, in effect, urges that appellate review of a verdict must be the declaration that whatever is is right and we concluded by saying that we thought, on the authority of Miller v. Paulson, 185 Iowa 218, that review should go beyond that.
As it seems to me, then, the thing to be decided here is not whether the relator had no evidence, but whether her testimony is so unnatural, contradictory, and unreasonable as that the jury acted from passion and prejudice in finding for her.
II. Eelator and her brother stayed at the home of defendant for parts of four weeks. At this time, Mrs. Carey was not at home, except over Sunday. Eelator stayed *1332nights, and, while she says she does not know, she concedes that she and defendant may have, been on the place alone. To' a certainty, the two were once alone in an attic. If she be believed, during all these times, defendant acted like a father, and there was not as much as an improper suggestion. If she be believed, defendant, not an impulsive youth, but a man who had accumulated substantial property, and was 60 years old, made no use whatever of all these opportunities, and, instead, selected broad daylight, and a time when his absence from home would be noticed, to go, without prearrlangement, to the house of relator. Her house was in plain view from his home. It stood on the higher ground, and men who entered it could be identified by persons in the home of defendant. According to her story, defendant entered a room the door of which was open, and into which room anyone could look. She says that, at all times theretofore, he had never acted abnormally, treated her with every respect, had been more like a father to her than anything else; that she had thought of him'more as a father than anything else; had never thought him anything else than Mrs. Carey’s husband; and that she had never done anything to encourage him to offend her. After having wasted better opportunities, and refrained from much more natural approach, it is remarkable how, under these conditions, defendant had the temerity to select such a time and place as he did, and to assume what the event proved to be a correct assumption: to wit, that she would submit without word or struggle. It would seem that no one but á maniac would have taken the risks he did, if relator correctly states the antecedent history of the relations. It is even more unnatural and remarkable that, with such past relations, a woman 36 years old, and asserting virginity and devout adherence to church, should have failed to utter even a single word of astonishment or protest, while defendant, without a word, entered upon and *1333accomplished his purpose with the utmost promptness. I am not overlooking that neither chastity nor resistance are essential here. I am merely pointing out that such an unreasonable and unnatural story works an impeachment of any who utters it. It is not overlooked relator testifies that defendant said, “Bill, don’t fight me so.” Unfortunately, she testifies fully to everything that occurred, and nothing is indicated from which defendant could infer that he was being fought, or that should induce him to ask that the fighting cease. This, like her evasiveness, goes to credibility. But, after all, it is the credibility of the interested complainant, who speaks without corroboration. As to her, credibility is somewhat less for a jury than is that of an ordinary witness. And there is involved the rule that, while one is not defeated because his witnesses diffei1, he is defeated if admissions made by him as a witness contradict what he says in his own favor.
2-a
And relator is evasive, and strongly indicates animus. She says that, while she was not actually ordered off the place, the pleasant social relations theretofore ex- ‘ isting with the Careys came to an end, a few months before the alleged conduct of defendant; that she realized Mrs. Carey didn’t want her; that the custom of calling her later to help wash ended; that exchange of work between defendant and the brother of relator ended. She says Mrs. Carey never told her why this all occurred. It is, however, undisputed that Mrs.. Carey did tell her not to come back any more, and it was drawn from relator that she well understood what the trouble between her and Mrs. Carey was. One trouble was an accusation by Mrs. Carey that relator was coming to the place to see “their men,” not including her husband. Relator finally says that it was about from this time on that the friendly relations began to wane. Later, she added that, after she had told Mrs. *1334Carey- that tins accusation was a lie, the latter was just as good to her as she had been before; and she persists that she does not know why she was not called to help wash afterwards, and in saying that “why she did this, I never knew her reason for it.” Perhaps she might have guessed at the reason, in the light of her further testimony that there was difficulty between her and Mrs. Carey, because the latter accused her and the defendant of having gone up into the attic.
2-b
There are other things that add to the unreasonableness of it all. She was a virgin, 36 years old, and defendant a man of 60. There was but the single act; yet pregnancy resulted. Defendant made no request that relator keep silent. But she said nothing, when her brother came home. The act occurred on October 29th. She discovered her condition about two weeks later. She made no complaint until about four months later. She then advised' defendant, and coupled it with an inquiry, “Mr. Carey, do you think there is anyone else?” She did not inform her brother for two months after she had spoken to defendant.
2-c
Relator was not obliged to claim that no other man could be the father of her child, and it may be conceded that it is almost impossible to prove such an alibi. But, since she chose to testify that she was exposed to no other man, it is permissible to consider that she says she rode in an automobile with a man “in the fall of 1915.” Also that, when she advised defendant of her condition, she said, “Mr. Carey, do you think there is anyone else?” All this leaves matters as they were. There is no corroboration by a showing that it was 'impossible for another to be guilty. The attempt thus to ' corroborate relator consists of her uncorroborated and disproven exclusion of others. It still *1335remains true that nothing but the word of relator singles out the defendant.
2-d
Williams v. Budgett, 186 Iowa 196, affords full support for setting this verdict aside. So does State v. Wangler, 151 Iowa 555, 563. It is true it holds that the evidence in it was not so absurd,' self-contradictory, and did not relate matters so physically impossible, as to enable the court, to set the verdict aside for those reasons. But an examination of what is stressed in that case, including the corroboration of the complainant, makes plain that the sufficiency of the evidence can be reviewed on appeal, and that the verdict would have been set aside, had there been such a state of the evidence as is disclosed in this record.
There are but two methods by which an affirmance can be effected. The judge may force himself to believe, as a judge, what his reasoning as a man scouts. I regret to say that two members of the court seem to have done that in the Wangler case. If it is a fair question whether the evidence is incredible, the appellate judge should yield to the jury. And that is so even if his finding, were he a juror, would not be what the jury found. But I know of no obligation to sustain a verdict when I am abidingly satisfied (as I am here) that it has no support that I am able to credit. If, in order to uphold a verdict, the court must .sustain a finding that white is black, there is no occasion to retain 'the statutes which permit review of a verdict. The remaining method of sustaining this verdict is to indulge in the inherent self-contradiction of believing appellee because one does not believe her. In other words, the only way of enabling one to believe that relator ought to have a verdict is by believing that, if she had told the truth, instead of not telling it, her story would have been a more reasonable one. If she had said there had been frequent solicitation and indulgence, the stoiy told as to *1336wliat happened on the day in question might become credible. Many changes that could be suggested would have the same effect. But it is a remarkable twist in judicial reasoning that one may keep a verdict because he has not spoken the truth. In State v. Ryan, 78 Minn. 218 (80 N. W. 962), a bastardy prosecution, the court, in setting aside the verdict, said :
“If her statement as to the occurrence was disbelieved and rejected by the jury, there was an entire absence of evidence to support the verdict.”
That is what should be said here. If a more credible story could truthfully have been told, and the incredible one is not truthful, there is no room for supporting the verdict on what it is imagined the truth would be. The only permissible result of finding that the complainant testified falsely is to eliminate her testimony; and it is uncorroborated. Its incredibility should not be made the means of supporting her recover}', by imagining a credible story for her. The belief that she has testified to what is untrue, because improbable and unreasonable, should have no effect, except to expunge her testimony.
III. Defendant attempted to show that he was at home at the time when relator charges him with having been at her house. His witnesses on that point include Miss Thompson and Blake, then the postmaster of Atlantic, both unimpeached, and absolutely disinterested. Indeed, the majority does not raise the issue of credibility in this connection. It avoids this line of testimony with the statement that if, through honest mistake, -the witnesses on both sides erred by as little as a quarter or a half hour, earlier or later, the testimony on the so-called alibi would be ineffective. It is one weakness of this class of testimony that honest witnesses may put the right picture into a wrong frame; that they may truthfully testify as to the doings and whereabouts of a defendant, but, through mis*1337take, be speaking of a date other than the one in inquiry. That weakness is eliminated here. The alleged act occurred on the day which succeeded the McFarland sale, and on which Kirk employed the brother of relator, and also the son of defendant, to haul tile to Atlantic. The day was the only day on which Blake and Elliott were ever on defendant’s farm together. So there is no question that whatever is spoken to did occur on the day designated by relator in her complaint. Nor is it possible to dispose of this issue by the statement that an honest misjudgment of time, by so much as a quarter or half of an hour, destroys this defense. It cannot be disregarded, without a holding that the wife of defendant and Miss Thompson, the latter wholly disinterested, committed perjury. These witnesses unite in saying that, during the whole forenoon, defendant was peeling poles, in unobstructed view of the house, where he was in plain sight from the house in which these witnesses were. True, they did not sa.y that they had their eyes on him all of the time. But they do say that they did'not miss him on that forenoon. The majority concludes that this testimony is of no value, because “there was no particular reason for defendant’s wife and Miss Thompson to watch defendant all forenoon. They were engaged about their household duties.” All that is true. But it does not change testimony that this man was at work in plain sight; that he was observed, from time to time; that Miss Thompson saw' him, as he went back and forth; and that he was not missed, all of that forenoon. Mistake will not suffice here. This testimony is either true or willfully false. It is not a question of a quarter or half an hour. True, the majority speeds the incident up by assuming that defendant may have traveled on horseback. The testimony of relator is that he came on foot, and went away towards his home by a roundabout route. It is utterly impossible that he can have left his home on foot, remained in the house of relator *133825 or 30 minutes, that she says Avere iised’ up, and have returned home without having been away from home at least a full hour. So the majority Anally concludes that these two women, who saw defendant at work, peeling poles, were so engrossed in their housework that they are honestly mistaken, when they testify that they did not miss him during all the forenoon; that he could not have been away for an hour or more without their knowledge. I cannot avoid believing that, unless both these women are perjured, defendant was not away long enough to do that with which he is charged.
3-a
On the question of what time in the day it was when Blake and Elliott came upon defendant’s farm, there is more room for the attitude of the inajority than there is as to the testimony that defendant was not missed at all during that forenoon. ' On this point, I would agree with the majorit}7, if the relator, on one hand, and the witnesses for the defense, on the other, merely undertook, at the time of the trial, to say, without more, that certain things occurred at a particular hour of the day. But none of them confine themselves to such an arbitrary statement. They all narrate circumstances that, of themselves, tend to show time. And, allowing for all reasonable variances', I still think it plain that, if the relator is to be believed, Blake and Elliott saw defendant at his home at just about the time when relator declares he first entered her home. I Avill not enlarge beyond this statement at this time, because the details must be gone into in another connection.
IV. Now, as to the instructions: The relator begins, with the statement that her brother left home that morning around 8 o’clock. She had her housework done, and sat down to her sewing machine about half past 9. It is her opinion that, when defendant came in, she had been at the machine about half or three quarters of an hour. *1339Upon these antecedent things, she gives it as her best judgment that defendant came in at a quarter past 10. She says he remained from 25 to 30 minutes, and it may fairly be said he had occasion to be present at least that long. He walked away through a field, not in the direct route to his home. Eelator says that this was about a quarter to 11. To be sure, she has such qualifying words as that she imagines that, when he arrived, it was somewhere between 10 and half past 10; that she can’t say exactly, but thinks he left at about a quarter to 11, — at any rate, between half past 10 and 11 somewhere. On the other side, we have the time at which defendant’s son started to Atlantic to haul tile, the speed at which he drove, and the distance out at which he met Blake and Elliott. We have the means of locomotion i\sed by Blake and Elliott, and the distance between the meeting place in the road and the home of defendant. Blake and Elliott and Miss Thompson and defendant and his wife all unite in saying that Blake and Elliott arrived around 10, a very few minutes thereafter; that positively it was not as late as 10:30; and, when they arrived, they found defendant peeling poles. We have testimony that they remained some 2 hours; that an early dinner was ordered for them; and that they left a few minutes after 12. The direct testimony, based on the circumstantial evidence, makes it fairly plain that, though relator does not fix time exactly, defendant could not, on her evidence, have left in time to be home before 11 o’clock. And it is as plain that by no possibility did Blake and Elliott arrive later than 10:30.
A refused offered instruction asked the court to charge, among other things, that, upon whether the act occurred at the time charged, the jury should, so far as it was shown by the evidence, take into consideration “where the defendant was on that day; whether he was in the home of the brother of relator, on the morning of October 29, 1915, or whether *1340he was elsewhere.” There was the aforesaid evidence bearing on that question. Grant that this testimony may rest on an honest mistake, and that, therefore, it is not so strong as to warrant interference with the verdict. Grant that the jury might rightly have found the witnesses were mistaken, and that an alibi had not been established. But who will contend that the evidence I have set out was such as to compel the jury to disregard it? And yet the refusal of the instruction was, in effect, a ruling that the jury had no right to find, on this evidence, that plaintiff was not at the house of relator at the time she claims he was. How does the majority defend this refusal? The opinion concedes it would have been well enough to have made reference in the charge to some of the circumstances covered by the offered instruction, and adds that the request as to how the whereabouts of the defendant. should be dealt with was but one of several circumstances referred to in the offered instruction, and the court was not required to instruct on every phase of the testimony. In the absence of an' offer, failure to instruct may ordinarily not be complained of. It does not matter what is not charged upon, so long as the instruction given does not err in what is said. But the very office of an offered instruction is to improve upon an abstractly correct instruction given, by making it more full and more pointed; Therefore, the abstract fact that the 'court is not bound to refer to all that the evidence discloses is no* answer to a failure to present a theory distinctly disclosed by the evidence upon which an instruction is asked.
The next avoidance argument is that the instruction did not use the word “alibi;” that the offer included no statement that defendant had the burden, and did not have the usual cautionary instruction, given where alibi is submitted; and that it is the experience of the majority that attorneys, as a rule, prefer that an alibi instruction, carry*1341ing, as it does, tbe usual disparagement, should not be given. The attorneys in this case evidently did not prefer that such an instruction should not be given; for they asked it. It follows they could not have complained if it had been given. True, the offer did not say anything as to burden of proof, nor in disparagement of the defense of alibi. But, if it be assumed, for present purposes, that the issue of alibi, in strictness, was tendered, still the request that said testimony be considered was a proper one, and it was open to the court to safeguard the giving of it by adding the rule as to the burden of proof, and the usual disparagement of the defense. It was, at worst, a case for giving, with proper modification.
The final avoidance is that the field of the offer was sufficiently covered because the court did instruct the jury to consider each and every fact and circumstance in evidence which tended to throw light on the ultimate question, and that, after taking all such matters into consideration, it should weigh the testimony of each of the witnesses, in the light of reason and common experience. If that suffice when a definite instruction is asked, all law on appellate review of instructions is put into utter confusion.. Following it to its logical end, the holding of the majority comes to this: Appellant may not complain of an instruction given, merely because it is not full enough or not specific and clear enough, unless he has attempted to get a more complete and clearer instruction by means of an offer. But if he does make such offer, he can have no review, because the instruction given is correct as far as it goes. If he makes no offer, he may not complain that the charge, though abstractly correct, is not sufficiently specific. If he does make the offer, he cannot complain of its refusal, because the instruction, in a general way, and in a general way only, covers what he has asked to be made more specific. Paucity and generality may not be complained of, in the *1342absence of an offer. If tbe appellant does not ask that the broad charge be made definite, certain, and easily applied, he can have no relief on appeal. But if he does offer an instruction because there is that objectionable generality, he will be denied relief, because such general instruction was given. I am unable to find any theory upon which the trial court was justified in refusing to let the jury pass upon the weight of the aforesaid testimony.
Y. A related question. arises on the same refusal to instruct. The offered instruction did not ask a submission of alibi, in its usual sense. It was not the theory of defendant that his evidence, if believed, demonstrated that he never was where he might have had intercourse with relator. This is perhaps another reason why it is not material that the offer omitted burden of proof and disparagement. The theory which he desired submitted was that, no matter what else it found, the jury could not convict, unless it found paternity was created by commerce had on October 29, 1915. He asked consideration of said testimony, not on whether he was the father, but on whether the child was begotten on that very day. In effect, he presented that, if the jury refused to believe the testimony of relator that the act occurred on that day, no evidence of guilt was left, and he desired that said testimony should be considered, in determining whether the act did or did not take place on October 29th. According to State v. Ryan, 78 Minn. 218 (80 N. W. 962), this is a sound theory. In setting aside a conviction in a bastardy case, the court said:
“If her statement as to the occurrence was disbelieved and rejected by the jury, there was an entire absence of evidence to support the verdict.”
If defendant was entitled to such a limitation on the field of inquiry, the instructions given do not have a hint of it. They advise the jury that the complaint charges the *1343act occurred on October 29, 1915, and further charges that a child was born after the period of gestation. Then follows a statement that the defendant denies connection on that date, or any other. The jury is next told that the only question for its determination from the evidence is “whether the defendant is the father of the child.” The court continues that the State has the burden to establish that the defendant is the father of the child, and, if that fact is shown by a preponderance, he must be found guilty. The range of the inquiry is once more limited by the eighth instruction, which tells the jury that the only thing it is called upon to determine “is whether or not the defendant is the father of this childand, that being found from the evidence, there is an end, because all orders as to proper support are for the court. The child was born on July 26, 1916. Of course, the jury could, in reason, find that it may have beeiy begotten two or three days before October 29, 1915, or two or three days after that date. The court not only failed to instract that a conviction could rest upon nothing except a begetting on October 29th, but charged expressly that paternity was the only question, and thereby, by the clearest implication, that the fatherhood was all, and the time of begetting nonessential. The complaint and the evidence in support of it made October 29th vital. Yet the court, in the face of a request to limit the inquiry to that date, sanctioned it to be made without reference to that date. In State v. Ryan, 78 Minn. 218 (80 N. W. 962), the defendant offered a similar instruction. It was not refused. All that was done was to modify it, by qualifying the date fixed in the offer with the words “on or about.” There, as here, the complaint and the evidence settled upon the one day fixed in the offered instruction. The verdict was set aside. The court, in so doing, expressly recognized that, ordinarily, it suffices that connection within the period of gestation be shown. But it differentiates cases like the *1344one before us, because to permit such range-in them would be to permit a verdict unsupported by either plea or proof.
The justification by the majority is, in effect, that no date except October 20th is as much as referred to in either the complaint or in the evidence; that there was no pretense or-claim that the connection took place on any other date; and that, since one must attribute the possession of some common sense to jurors, the jury knew, without any instruction, that it could not find the defendant guilty unless it found the act occurred on said date. Of course, if the fact that jurors are credited with common sense sustains the argument founded upon that assumption, there is really little need to have a jury instructed at all. It is never impossible that jurors will arrive at the right conclusion to be drawn from the plea and proof. But yet it is customary to instruct them, nevertheless, and, indeed, the statute seems to contemplate that there must be instructions. If there had been literally no instruction on the subject, the verdict would be in better case. But there was not only a failure to tell the jury that it must limit its consideration to one day, but there were statements from which any reasonable mind could infer'that, if it found defendant was the father, that was sufficient, even though he failed to believe that the connection was had on October 29th. Therefore, I find it difficult to agree with the statement of the majority that “the jury must have understood that, before they could find guilt, they must find he had intercourse with complainant at the time and on the occasion testified to by her.” This very argument or assertion is fully discussed in the Ryan case, supra. There, as said, the trial court did give the instruction offered, but modified it by prefixing to the time stated in the offered instruction the words “on or about.” It thus left the jury at liberty to find whether the act occurred on or about the time fixed, and the court said:
*1345“It is true that the inquiry in this class of cases is as to the paternity of the child, and not as to the exact day on which it was generated; but it is essential to allege a date in the complaint, and to substantiate the allegation at the trial. The exact day on which the child was begotten is immaterial, except as it bears upon the principal question, which is, whether dr not the accused is the father of the- bastard. And the court below could have safely charged the jury in this action that, while the exact date of the intercourse between these parties was not material, the occasion was, because of the peculiar circumstances testified to by the complainant. But this is not what the court charged, nor was the charge equivalent to this. It gave the jury an opportunity wholly to reject the testimony of the plaintiff as to what transpired on the evening of August 25th, and at the same time to conclude that the child was begotten on some other occasion, about that day. * * * Under the charge as given, including the modification of the requests of counsel, the jury might have been misled on the subject of dates,’ and have felt justified in disbelieving the complainant’s account of the time, place, and circumstances under which she became pregnant.”
The court continues that, since there was great inherent' improbability if the act occurred as the complainant stated, that very improbability, instead of resulting in discrediting her testimony entirely, and leaving the State without any evidence, may well have resulted, under the breadth of the instructions, in a conclusion that, since the act was improbable under the circumstances narrated and the time fixed, and since the birth occurred within the period of gestation, starting with a day or two before or a day or two after the time narrated, that, while it did not occur at the time and place testified to, that yet defendant was guilty. The court concludes with the. statement that “the peculiar circumstances of the case were such that the charge *1346should not have been subject to misconstruction,” and therefore reverses.
Nothing I am able to add would strengthen the foregoing pronouncement. Both on reason and authority, the rule adopted by the district court was too broad, and was, under the conditions of the record, misleading. It seems to me to be manifest, therefore, that, even if it could be said the charge given was not affirmatively erroneous, it was clear error to refuse the limitations upon it which the defendant offered.